Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-8 and 10 are allowed.
Claims 2-3, 5 and 9 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 4, 6-8 and 10 depend from claim 1, therefore, are allowed. 
Independent claim 1 recites the limitations of: a display unit (140), configured to display a default interface (A0) (at 140) (Figs. 1 & 3), a first interface (A1) (Fig. 3) or one of a plurality of second interfaces (A2a or A2b) (Figs. 5-6), the first interface (A1) including a toolbar (400) having a plurality of icons (420) (Fig. 3), wherein the plurality of icons (420) is respectively aligned in position to the plurality of touch buttons (122) (Fig. 3), each of the plurality of second interfaces including a menu (284) and a function operation row (286) in different bars (Fig. 6), wherein the first interface (A1) is corresponding to the first default input function (Fig. 3), and the plurality of second interfaces (A2a or A2b) are individually corresponding to the plurality of advancing predetermined input functions (Figs. 5-6); wherein, when one of the plurality of touch buttons (122) is pressed at the display unit (140) while the display unit (140) is displaying the first interface (A1) (Fig. 3), the control unit (260) controls the display unit (140) to display corresponding one of the plurality of second interfaces (A2a or A2b) (Figs. 5-6) and the touch input unit (120) is to execute one of the plurality of advancing 
Sakamoto et al. (2009/0315867 A1) discloses an information processing unit a display control unit controlling the icon display area to be expanded or contracted in the one-dimensional direction.
Huang et al. (2008/0252604 A1) discloses an on-screen display system includes OSD buttons without any symbols and a displayed OSD menu with a primary OSD menu and OSD submenus when an OSD button is selected.
Harvey (2014/0282151 A1) discloses a method for navigating a collection of toolbar items that are displayed on an electronic display screen wherein the toolbar items, such as buttons, are organized into an ordered set of toolbar pages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692